Exhibit 10.2

STANDARD DEFINITIONS

Rules of Construction. In these Standard Definitions and with respect to the
Transaction Documents (as defined below), (a) the meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms, (b) in
any Transaction Document, the words “hereof,” “herein,” “hereunder” and similar
words refer to such Transaction Document as a whole and not to any particular
provisions of such Transaction Document, (c) any subsection, Section, Article,
Annex, Schedule and Exhibit references in any Transaction Document are to such
Transaction Document unless otherwise specified, (c) the term “documents”
includes any and all documents, instruments, agreements, certificates,
indentures, notices and other writings, however evidenced (including
electronically), (d) the term “including” is not limiting and (except to the
extent specifically provided otherwise) shall mean “including (without
limitation)”, (e) unless otherwise specified, in the computation of periods of
time from a specified date to a later specified date, the word “from” shall mean
“from and including,” the words “to” and “until” each shall mean “to but
excluding,” and the word “through” shall mean “to and including” and (f) the
words “may” and “might” and similar terms used with respect to the taking of an
action by any Person shall reflect that such action is optional and not required
to be taken by such Person.

“Acceleration Event” shall have occurred if the Notes have become immediately
due and payable following an Event of Default.

“Account Intermediary” shall have the meaning specified in the preamble to the
Indenture.

“ACH Form” shall mean the ACH authorization form executed by Obligors
substantially in the form attached as Exhibit A to the Transfer Agreement.

“Act” shall have the meaning specified in Section 1.4 of the Indenture.

“Addition Notice” shall mean, with respect to any transfer of Subsequent
Timeshare Loans to the Issuer pursuant to Section 2 of the Transfer Agreement,
notice of the Originator’s election to transfer Subsequent Timeshare Loans,
which notice shall designate the related Transfer Date and the Cut-Off Date
Aggregate Loan Balance of the Subsequent Timeshare Loans to be transferred on
such Transfer Date.

“Additional Servicing Compensation” shall mean any late fees related to any late
payments on the Timeshare Loans, any non-sufficient funds fees, any processing
fees and Liquidation Expenses collected by the Servicer during the related Due
Period and any unpaid out-of-pocket expenses incurred by the Servicer during the
related Due Period.

“Adverse Claim” shall mean any claim of ownership or any lien, security
interest, title retention, trust or other charge or encumbrance, or other type
of preferential arrangement having the effect or purpose of creating a lien or
security interest, other than the interests created under the Indenture in favor
of the Indenture Trustee and the Noteholders.

“Affiliate” shall mean any Person: (a) which directly or indirectly controls, or
is controlled by, or is under common control with such Person; (b) which
directly or indirectly



--------------------------------------------------------------------------------

beneficially owns or holds five percent (5%) or more of the voting stock of such
Person; or (c) for which five percent (5%) or more of the voting stock of which
is directly or indirectly beneficially owned or held by such Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Aggregate Defaulted Timeshare Loan Make-Whole Amount” shall equal the aggregate
of (A) the product of (i) the Loan Balance of each Timeshare Loan that is a
Defaulted Timeshare Loan at the end of the related Due Period and (ii) the
Funded Rate for such Determination Date and (B) the amount of any unpaid
Aggregate Defaulted Timeshare Loan Make-Whole Amounts from prior Determination
Dates.

“Aggregate Loan Balance” means the sum of the Loan Balances for all Timeshare
Loans (except Defaulted Timeshare Loans).

“Assignment of Mortgage” shall mean, with respect to a Mortgage Loan, a written
assignment of one or more Mortgages from the related Originator or Seller to the
Indenture Trustee, for the benefit of the Noteholders, relating to one or more
Timeshare Loans in recordable form, and signed by an Authorized Officer of all
necessary parties, sufficient under the laws of the jurisdiction wherein the
related Timeshare Property is located to give record notice of a transfer of
such Mortgage and its proceeds to the Indenture Trustee.

“Association” shall mean the timeshare owners’ association responsible for
managing a Resort.

“Assumption Date” shall have the meaning specified in the Backup Servicing
Agreement.

“Authorized Officer” shall mean, with respect to any corporation, limited
liability company or partnership, the Chairman of the Board, the President, any
Vice President, the Secretary, the Treasurer, any Assistant Secretary, any
Assistant Treasurer, Managing Member and each other officer of such corporation
or limited liability company or the general partner of such partnership
specifically authorized in resolutions of the Board of Directors of such
corporation or managing member of such limited liability company to sign
agreements, instruments or other documents in connection with the Transaction
Documents on behalf of such corporation, limited liability company or
partnership, as the case may be.

“Available Funds” shall mean for any Payment Date, (A) all funds on deposit in
the Collection Account after making all transfers and deposits required from
(i) the Lockbox Account pursuant to the Lockbox Agreement, (ii) the Reserve
Account pursuant to Sections 3.2(b) and 6.6 of the Indenture, (iii) the
Prefunding Account pursuant to Sections 3.2(c) and 6.6 of the Indenture,
(iv) the Capitalized Interest Account pursuant to Sections 3.2(d) and 6.6 of the
Indenture, (v) the Originator or the Servicer, as the case may be, pursuant to
Section 4.5 of the Indenture, (vi) the Servicer pursuant to the Indenture and
(vii) the Guarantor pursuant to the Guaranty, plus (B) all investment earnings
on funds on deposit in the Collection Account from the immediately preceding
Payment Date through and including the day immediately preceding such Payment
Date, less (C) amounts on deposit in the Collection Account related to
collections related to any Due Periods subsequent to the Due Period related to
such Payment Date, less (D)

 

2



--------------------------------------------------------------------------------

any Additional Servicing Compensation or misdirected payments on deposit in the
Collection Account.

“Backup Servicer” shall mean Wells Fargo Bank, National Association, a national
association, and its permitted successors and assigns.

“Backup Servicing Agreement” shall mean the backup servicing agreement, dated as
of May 1, 2011, by and among the Issuer, the Servicer, the Backup Servicer and
the Indenture Trustee, as the same may be amended, supplemented or otherwise
modified from time to time.

“Backup Servicing Fee” shall on each Payment Date be equal to the greater of
(i) $1,500 or (ii) the product of one-twelfth of 0.098% and the Aggregate Loan
Balance as of the first day of the related Due Period.

“Bankruptcy Code” shall mean the federal Bankruptcy Code, as amended (Title 11
of the United States Code).

“Benefit Plan” shall mean (A) an “employee benefit plan” as defined in
Section 3(3) of ERISA that is subject to Title I of ERISA, (B) a “plan” as
defined in Section 4975(e)(1) of the Code that is subject to Section 4975 of the
Code, (C) an entity whose underlying assets are deemed to include “plan assets”
of any of the foregoing under United States Department of Labor Regulation 29
C.F.R. §2510.3-101 (as modified by Section 3(42) of ERISA) by reason of a direct
or indirect investment by an employee benefit plan or plan in such entity or
(D) any plan that is subject to any Similar Law.

“Business Day” shall mean any day other than (i) a Saturday, a Sunday, or (ii) a
day on which banking institutions in New York City, the State of Texas, the city
in which the Servicer is located or the city in which the Corporate Trust Office
of the Indenture Trustee is located are authorized or obligated by law or
executive order to be closed.

“Capitalized Interest Account” shall mean the account established and maintained
by the Indenture Trustee pursuant to Section 3.2(d) of the Indenture.

“Capitalized Interest Amount” shall mean, as of any date of determination, the
amount on deposit in the Capitalized Interest Account on such date, and as of
the Closing Date, $276,000.

“Carrying Charges” shall mean, with respect to a Payment Date, an amount equal
to (i) the product of (a) the Note Rate for the related Interest Accrual Period,
(b) the undisbursed funds (excluding investment earnings) in the Prefunding
Account as of the last day of the related Due Period and (c) the number of days
for which the Notes are to receive Interest Distribution Amounts on such Payment
Date, divided by 360, minus (ii) the amount of any investment earnings on funds
in the Prefunding Account which were transferred to the Collection Account, as
well as interest earnings on amounts in the Capitalized Interest Account with
respect to such Payment Date.

“Closing Date” shall mean May 12, 2011.

 

3



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and any successor statute, together with the rules and regulations
thereunder.

“Collection Account” shall mean the account established and maintained by the
Indenture Trustee pursuant to Section 3.2(a) of the Indenture.

“Collection Policy” shall mean the collection policies of the initial servicer
in effect on the Closing Date, as may be amended from time to time in accordance
with the Servicing Standard.

“Completed Unit” shall mean a Unit at a Resort which has been fully constructed
and furnished, has received a valid permanent certificate of occupancy (if
required under applicable laws, rules or regulations), is ready for occupancy
and is subject to a time share declaration.

“Confidential Information” means information obtained by any Noteholder
including, without limitation, the Preliminary Private Placement Memorandum
dated May 3, 2011 or the Private Placement Memorandum dated May 6, 2011 related
to the Notes and the Transaction Documents, that is proprietary in nature and
that was clearly marked or labeled as being confidential information of the
Issuer, the Servicer or their Affiliates, provided that such term does not
include information that (a) was publicly known or otherwise known to the
Noteholder prior to the time of such disclosure, (b) subsequently becomes,
publicly known through no act or omission by such Noteholder or any Person
acting on its behalf, (c) otherwise becomes known to the Noteholder other than
through disclosure by the Issuer, the Servicer or their Affiliates, (d) any
other public disclosure authorized by the Issuer or the Servicer, the U.S.
Federal income tax treatment of the offering of the Notes and any fact that may
be relevant to understanding the tax treatment (the “Tax Structure”) and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Issuer, the Placement Agent and each prospective investor
relating to such tax treatment and Tax Structure.

“Continued Errors” shall have the meaning specified in Section 5.4(b) of the
Indenture.

“Contribute” shall have the meaning specified in Section 2(a) of the Transfer
Agreement.

“Contribution” shall have the meaning specified in Section 2(a) of the Transfer
Agreement.

“Controlling Person” shall mean a person (other than a Benefit Plan Investor)
that has discretionary authority or control with respect to the assets of such
entity, or who provides investment advice for a fee (direct or indirect) with
respect to such assets, or any affiliate of such a person.

“Corporate Trust Office” shall mean the office of the Indenture Trustee located
in the State of Minnesota, which office is at the address set forth in
Section 13.3 of the Indenture.

“Credit Policy” shall mean the credit and underwriting policies of the
Originator in effect on the Closing Date.

 

4



--------------------------------------------------------------------------------

“Custodial Agreement” shall mean the custodial agreement, dated as of May 1,
2011 by and among the Issuer, the Servicer, the Backup Servicer, the Indenture
Trustee and Custodian, as the same may be amended, supplemented or otherwise
modified from time to time providing for the custody and maintenance of the
Timeshare Loan Files relating to the Timeshare Loans.

“Custodian” shall mean Wells Fargo Bank, National Association, a national
banking association, or its permitted successors and assigns.

“Custodian Fee” shall mean for each Payment Date, the fee payable by the
Servicer to the Custodian in accordance with the Custodial Agreement.

“Cut-Off Date” shall mean, with respect to (i) the Initial Timeshare Loans, the
Initial Cut-Off Date, and (ii) any Qualified Substitute Timeshare Loan or
Subsequent Timeshare Loan, the related Subsequent Cut-Off Date.

“Cut-Off Date Loan Balance” shall mean the Loan Balance of a Timeshare Loan on
the related Cut-Off Date.

“Default” shall mean an event which, but for the passage of time, would
constitute an Event of Default under the Indenture.

“Defaulted Timeshare Loan” is any Timeshare Loan for which any of the earliest
following events may have occurred: (i) the Servicer has commenced cancellation
or forfeiture proceedings on the related Timeshare Loan after collection efforts
have failed in accordance with its credit and collection policies, (ii) as of
the last day of any Due Period, all or part of a scheduled payment under the
Timeshare Loan is more than 120 days delinquent from the due date, or (iii) the
Servicer obtains actual knowledge that a bankruptcy event has occurred with
respect to the related Obligor.

“Defective Timeshare Loan” shall have the meaning specified in Section 4.5 of
the Indenture.

“Definitive Note” shall have the meaning specified in Section 2.3 of the
Indenture.

“Determination Date” shall mean, with respect to a Payment Date, the day that is
five Business Days prior to such Payment Date.

“Direction Letter” shall have the meaning set forth in the Escrow Agreement.

“Due Period” shall mean with respect to any Payment Date, the immediately
preceding calendar month.

“Eligible Bank Account” shall mean a segregated account, which may be an account
maintained with the Indenture Trustee, which is either (a) maintained with a
depositary institution or trust company whose long-term unsecured debt
obligations are rated at least “A” by Fitch and “A2” by Moody’s and whose
short-term unsecured obligations are rated at least “A-1” by Fitch and “P-1” by
Moody’s; or (b) a trust account or similar account maintained at the corporate
trust department of the Indenture Trustee.

 

5



--------------------------------------------------------------------------------

“Eligible Investments” shall mean one or more of the following:

(a) obligations of, or guaranteed as to timely payment of principal and interest
by, the United States or any agency or instrumentality thereof when such
obligations are backed by the full faith and credit of the United States;

(b) federal funds, certificates of deposit, time deposits and bankers’
acceptances, each of which shall not have an original maturity of more than 90
days, of any depository institution or trust company incorporated under the laws
of the United States or any state; provided that the long-term unsecured debt
obligations of such depository institution or trust company at the date of
acquisition thereof have been rated no lower than “A2” by Moody’s; and provided,
further, that the short-term obligations of such depository institution or trust
company shall be rated “A-1+” by S&P;

(c) commercial paper or commercial paper funds (having original maturities of
not more than 90 days) of any corporation incorporated under the laws of the
United States or any state thereof; provided that any such commercial paper or
commercial paper funds shall be rated in the highest short-term rating category
by each Rating Agency;

(d) any no-load money market fund rated (including money market funds managed or
advised by the Indenture Trustee or an Affiliate thereof) “AAAm/AAAm-G” or
higher by S&P; provided that, Eligible Investment obligations purchased from
funds in the Eligible Bank Accounts shall include only such or securities that
either may be redeemed daily or mature no later than the Business Day next
preceding the next Payment Date;

(e) demand and time deposits in, certificates of deposit of, bankers’
acceptances issued by, or federal funds sold by any depository institution or
trust company (including the Indenture Trustee or any Affiliate of the Indenture
Trustee, acting in its commercial capacity) incorporated under the laws of the
United States of America or any State thereof and subject to supervision and
examination by federal and/or state authorities, so long as, at the time of such
investment, the commercial paper or other short-term deposits of such depository
institution or trust company are rated at least P-1 by Moody’s and at least A-1
by S&P;

and provided, further, that (i) no instrument shall be an Eligible Investment if
such instrument evidences a right to receive only interest payments with respect
to the obligations underlying such instrument, and (ii) no Eligible Investment
may be purchased at a price in excess of par. Eligible Investments may include
those Eligible Investments with respect to which the Indenture Trustee or an
Affiliate thereof provides services.

“Eligible Timeshare Loan” shall mean a Timeshare Loan which meets all of the
criteria set forth in Schedule I of the Transfer Agreement.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, together with the regulations thereunder.

“Errors” shall have the meaning specified in Section 5.4(b) of the Indenture.

 

6



--------------------------------------------------------------------------------

“Escrow Agent” shall mean Stewart Vacation Ownership Title Agency, Inc., a
Florida corporation.

“Escrow Agreement” shall mean the escrow and closing agreement, dated as of
May 1, 2011, by and among the Servicer, the Issuer, the Indenture Trustee, the
Custodian, and the Escrow Agent, as the same may be amended or supplemented from
time to time.

“Event of Default” shall have the meaning specified in Section 6.1 of the
Indenture.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Finance Agreement” shall mean a purchase and finance agreement between an
Obligor and the Originator pursuant to which such Obligor finances the purchase
of Oak N’ Spruce Certificates.

“Fitch” shall mean Fitch Ratings, a subsidiary of Fitch, Inc.

“Foreclosure Property” shall have the meaning specified in Section 5.3(b) of the
Indenture.

“Funded Rate” for a Determination Date shall equal the Outstanding Note Balance
on the immediately prior Payment Date (after giving effect to all distributions
on such Payment Date) divided by the sum of the Aggregate Loan Balance and the
Prefunding Loan Balance, each calculated at the beginning of the Due Period
related to such prior Payment Date.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Grant” shall mean to grant, bargain, convey, assign, transfer, mortgage,
pledge, create and grant a security interest in and right of set-off against,
deposit, set over and confirm.

“Guarantor” shall mean Silverleaf Resorts Inc. and its permitted successors and
assigns.

“Guaranty” shall mean that certain Guaranty, dated the Closing Date, made by the
Guarantor in favor of the Issuer and the Indenture Trustee.

“Guaranty Default Event” shall exist if an Event of Default of the type
described in clause (l) of the definition thereof has occurred (without regard
to the 3 Business Day grace period provided therein for the first instance of a
default of the payment of Aggregate Defaulted Timeshare Loan Make-Whole Amount);
provided, that if the Guarantor cures such first payment default within such 3
Business Day grace period and no other event has occurred of the type described
in clause (l) of the definition of Event of Default, a Guaranty Default Event
shall cease to exist for the immediately following Payment Date. Other than the
one time cure of the payment default described in the proviso to the immediately
preceding sentence, once a Guaranty Default Event exists, it shall continue to
exist until the Outstanding Note Balance of the Notes has been reduced to zero.

 

7



--------------------------------------------------------------------------------

“Highest Lawful Rate” shall have the meaning specified in Section 3 of the
Transfer Agreement.

“Holder” or “Noteholder” shall mean any holder of a Note.

“IAI” shall have the meaning set forth in Section 2.4(c) of the Indenture.

“Indebtedness” means, with respect to any Person at any time, (a) indebtedness
or liability of such Person for borrowed money whether or not evidenced by
bonds, debentures, notes or other instruments, or for the deferred purchase
price of property or services (including trade obligations); (b) obligations of
such Person as lessee under leases which should be, in accordance with generally
accepted accounting principles, recorded as capital leases; (c) current
liabilities of such Person in respect of unfunded vested benefits under plans
covered by Title IV of ERISA; (d) obligations issued for or liabilities incurred
on the account of such Person; (e) obligations or liabilities of such Person
arising under acceptance facilities; (f) obligations of such Person under any
guarantees, endorsements (other than for collection or deposit in the ordinary
course of business) and other contingent obligations to purchase, to provide
funds for payment, to supply funds to invest in any Person or otherwise to
assure a creditor against loss; (g) obligations of such Person secured by any
lien on property or assets of such Person, whether or not the obligations have
been assumed by such Person; or (h) obligations of such Person under any
interest rate or currency exchange agreement.

“Indemnified Amounts” shall have the meaning specified in Section 8 of the
Transfer Agreement.

“Indemnified Parties” shall have the meaning specified in Section 8 of the
Transfer Agreement.

“Indenture” shall mean the indenture, dated as of May 1, 2011, by and among the
Issuer, the Servicer, the Backup Servicer and the Indenture Trustee.

“Indenture Trustee” shall mean Wells Fargo Bank, National Association, a
national banking association, not in its individual capacity but solely as
Indenture Trustee under the Indenture, and any successor as set forth in
Section 7.9 of the Indenture.

“Indenture Trustee Fee” shall mean for each Payment Date, the product of
one-twelfth and $9,000.

“Initial Cut-Off Date” shall mean April 30, 2011.

“Initial Note Balance” shall mean $23,786,000.

“Initial Payment Date” shall mean the Payment Date occurring in June, 2011.

“Intended Tax Characterization” shall have the meaning specified in
Section 4.3(b) of the Indenture.

 

8



--------------------------------------------------------------------------------

“Initial Timeshare Loans” shall mean the initial pool of Timeshare Loans
acquired by the Issuer on the Closing Date.

“Interest Accrual Period” shall mean with respect to any Payment Date, the
immediately preceding calendar month.

“Interest Distribution Amount” shall equal, for the Notes and on any Payment
Date, the sum of (i) interest accrued during the related Interest Accrual Period
at the related Note Rate on the then Outstanding Note Balance of the Notes
immediately prior to such Payment Date and (ii) the amount of unpaid Interest
Distribution Amounts from prior Payment Dates, plus, to the extent permitted by
applicable law, interest on such unpaid amount at the related Note Rate. The
Interest Distribution Amount shall be calculated on the basis of a 360-day year
consisting of twelve 30-day months.

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.

“Issuer” shall mean Silverleaf Finance X, LLC, a limited liability company
formed under the laws of the State of Delaware.

“Issuer Order” shall mean a written order or request delivered to the Indenture
Trustee and signed in the name of the Issuer by an Authorized Officer of the
Issuer.

“Knowledge” shall mean (a) as to any natural Person, the actual awareness of the
fact, event or circumstance at issue or receipt of notification by proper
delivery of such fact, event or circumstance and (b) as to any Person that is
not a natural Person, the actual awareness of the fact, event or circumstance at
issue by a Responsible Officer of such Person or receipt, by a Responsible
Officer of such Person, of notification by proper delivery of such fact, event
or circumstance.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment for security,
security interest, claim, participation, encumbrance, levy, lien or charge.

“Limited Liability Company Agreement” shall mean the limited liability company
agreement of the Issuer, dated as of May 1, 2011.

“Liquidation” means with respect to any Timeshare Loan, the sale or compulsory
disposition of the related Timeshare Property, following foreclosure, forfeiture
or other enforcement action or the taking of a deed-in-lieu of foreclosure, to a
Person other than the Servicer or an Affiliate thereof, except in accordance
with Section 5.3(b)(iv) of the Indenture.

“Liquidation Expenses” shall mean, with respect to a Defaulted Timeshare Loan,
as of any date of determination, any out-of-pocket expenses (exclusive of
overhead expenses) incurred by the Servicer in connection with the performance
of its obligations under Section 5.3(b) in the Indenture, including, but not
limited to, (i) any foreclosure or forfeiture and other repossession expenses
incurred with respect to such Timeshare Loan, (ii) actual commissions and
marketing and sales expenses incurred by the Servicer with respect to the
liquidation of the related Timeshare Property and (iii) any other fees and
expenses reasonably applied or allocated in the

 

9



--------------------------------------------------------------------------------

ordinary course of business with respect to the Liquidation of such Defaulted
Timeshare Loan (including any assessed and unpaid Association fees and real
estate taxes).

“Liquidation Proceeds” means with respect to the Liquidation of any Timeshare
Loan, the amounts actually received by the Servicer in connection with such
Liquidation.

“Loan Balance” shall mean, for any date of determination, the outstanding
principal balance due under or in respect of a Timeshare Loan (including a
Defaulted Timeshare Loan).

“Lockbox Account” shall mean the account maintained on behalf of the Indenture
Trustee by the Lockbox Bank pursuant to the Lockbox Agreement, which shall be a
non-interest bearing account.

“Lockbox Agreement” shall mean the Deposit Account Control Agreement, dated as
of May 1, 2011, by and among the Lockbox Processor, the Issuer, the Servicer and
the Indenture Trustee, as such agreement may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof,
unless the Indenture Trustee shall cease to be a party thereunder, or such
agreement shall be terminated in accordance with its terms, in which event
“Lockbox Agreement” shall mean such other agreement, in form and substance
acceptable to the Indenture Trustee, among the Servicer, the Issuer, the Lockbox
Processor and any other appropriate parties.

“Lockbox Bank” means as of any date a depository institution named by the
Servicer and acceptable to the Indenture Trustee at which each Lockbox Account
is established and maintained as of such date.

“Lockbox Fee” shall mean on each Payment Date, the fee payable by the Servicer
to the Lockbox Bank in accordance with the Lockbox Agreement.

“Lockbox Processor” shall mean Wells Fargo Bank, National Association, and its
successors and assigns.

“Management Agreement” shall mean that certain Management Agreement between the
Managing Entity and each Association, dated as of March 28, 1990, as amended
from time to time.

“Managing Entity” shall mean Silverleaf Club, a Texas not-for-profit
corporation, in its capacity as manager for all Associations.

“Misdirected Deposits” shall mean such payments that have been deposited to the
Collection Account in error.

“Monthly Servicer Report” shall have the meaning specified in Section 5.5 of the
Indenture.

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

10



--------------------------------------------------------------------------------

“Mortgage” shall mean, with respect to a Mortgage Loan, any purchase money
mortgage, deed of trust, purchase money deed of trust or mortgage deed creating
a first lien on a Timeshare Property to secure debt granted by an Obligor to the
Originator with respect to the purchase of such Timeshare Property and otherwise
encumbering the related Timeshare Property to secure payments or other
obligations under such Timeshare Loan.

“Mortgage Loan” shall mean a Timeshare Loan originated by the Originator and
evidenced by a Mortgage Note and secured by a first Mortgage on a fractional fee
simple timeshare interest in a Unit.

“Mortgage Note” shall mean, with respect to a Mortgage Loan, the original,
executed promissory note evidencing the indebtedness of an Obligor under a
Mortgage Loan, together with any rider, addendum or amendment thereto, or any
renewal, substitution or replacement of such note.

“Net Liquidation Proceeds” shall mean with respect to a Liquidation, the
positive difference between Liquidation Proceeds and Liquidation Expenses.

“Note Rate” shall mean (i) for Payment Dates prior to and including the Optional
Redemption Date, 9.00% and (ii) for Payment Dates after the Optional Redemption
Date, 12.00%; provided, that if an Event of Default or a Guaranty Default Event
has occurred and is continuing, the Note Rate shall be the per annum rate
described in (i) or (ii) above, as applicable, plus 5.00%.

“Note Register” shall have the meaning specified in Section 2.4(a) of the
Indenture.

“Note Registrar” shall have the meaning specified in Section 2.4(a) of the
Indenture.

“Notes” shall have the meaning specified in the Recitals of the Issuer in the
Indenture.

“Oak N’ Spruce Loan” shall mean a Timeshare Loan relating to the Oak N’ Spruce
Resort and evidenced by a Finance Agreement.

“Oak N’ Spruce Certificate” shall mean a certificate of beneficial interest in
Oak N’ Spruce Resort Trust which entitles the owner thereof the right to use and
occupy a specifically designated Unit at a fixed period of time each year at the
Oak N’ Spruce Resort in perpetuity.

“Oak N’ Spruce Financing Statement” means, with respect to an Oak N’ Spruce
Loan, a UCC financing statement (UCC-1) in recordable form which (i) names as
“debtor” the Obligor on the underlying Oak N’ Spruce Loan, (ii) names Silverleaf
as “secured party/assignor,” (iii) names as “secured party/assignee” the
Indenture Trustee for the benefit of the Noteholders and (iv) is sufficient
under applicable laws to give record notice of the pledge of such Oak N’ Spruce
Loan and its proceeds to the Indenture Trustee and its assigns.

“Oak N’ Spruce Financing Statement Amendment” means, with respect to an Oak N’
Spruce Loan, a UCC financing statement amendment (UCC-3) in recordable form
which (i) amends the initial UCC financing statement filed with respect to such
Oak N’ Spruce Loan to evidence the assignment of the loan to the Indenture
Trustee for the benefit of the Noteholders as

 

11



--------------------------------------------------------------------------------

“secured party/assignee,” (ii) names the Prior Secured Party as “assignor,”
(iii) names the Obligor on the underlying Oak N’ Spruce Loan as “debtor,” and
(iv) is sufficient under applicable laws to give record notice of a transfer of
such Oak N’ Spruce Loan and its proceeds to the Indenture Trustee and its
assigns.

“Oak N’ Spruce Resort” shall mean the timeshare resort and related facilities
located in South Lee, Massachusetts and operated by the Originator.

“Oak N’ Spruce Resort Trust” shall mean the trust established under the Oak N’
Spruce Trust Agreement.

“Oak N’ Spruce Trust Agreement” shall mean, collectively, that certain Sixth
Amended and Restated Declaration of Trust of Oak N’ Spruce Resort Trust, dated
as of September 20, 2004, as amended, restated or otherwise modified from time
to time, together with all other agreements, documents and instruments governing
the operation of the Oak N’ Spruce Resort Trust, including without limitation,
the Time Share Supplement to the Sixth Amended and Restated Declaration of Trust
of Oak N’ Spruce Resort Trust, dated September 20, 2004 and the Recreation and
Use Easement, dated September 20, 2000, as any such documents may be amended,
restated or otherwise modified from time to time.

“Oak N’ Spruce Trustee” shall mean Silverleaf Berkshires, Inc., a Texas
corporation, in its capacity as trustee under the Oak N’ Spruce Trust Agreement,
and its permitted successors and assigns.

“Obligor” shall mean the related obligor under a Timeshare Loan.

“Officer’s Certificate” shall mean a certificate executed by a Responsible
Officer of the related party.

“Opinion of Counsel” shall mean a written opinion of counsel, in each case
acceptable to the addressees thereof.

“Optional Redemption Date” shall mean the first Payment Date in which the
Outstanding Note Balance is less than or equal to 20% of the Initial Note
Balance.

“Originator” shall mean Silverleaf Resorts, Inc., in its capacity as the
originator of the Timeshare Loans.

“Orlando Breeze Management Agreement” shall mean that certain Management
Agreement between the Originator and the Association of the Orlando Breeze
Resort, dated as of January 13, 2005, as amended from time to time.

“Outstanding” shall mean, with respect to the Notes, as of any date of
determination, all Notes theretofore authenticated and delivered under the
Indenture except:

(a) Notes theretofore canceled by the Indenture Trustee or delivered to the
Indenture Trustee for cancellation;

 

12



--------------------------------------------------------------------------------

(b) Notes or portions thereof for whose payment money in the necessary amount
has been theretofore irrevocably deposited with the Indenture Trustee in trust
for the holders of such Notes; and

(c) Notes in exchange for or in lieu of other Notes, which other Notes have been
authenticated and delivered pursuant to the Indenture unless proof satisfactory
to the Indenture Trustee is presented that any such Notes are held by a Person
in whose hands the Note is a valid obligation; provided; however, that in
determining whether the holders of the requisite percentage of the Outstanding
Note Balance of the Notes have given any request, demand, authorization,
direction, notice, consent, or waiver hereunder, Notes owned by the Issuer or
any Affiliate of the Issuer shall be disregarded and deemed not to be
Outstanding, except that, in determining whether the Indenture Trustee shall be
protected in relying upon any such request, demand, authorization, direction,
notice, consent, or waiver, only Notes that a Responsible Officer of the
Indenture Trustee actually has notice are so owned shall be so disregarded.

“Outstanding Note Balance” shall mean as of any date of determination, the
Initial Note Balance of the Notes less principal actually distributed to the
Noteholders as of such date; provided, however, to the extent that for purposes
of consents, approvals, voting or other similar act of the Noteholders under any
of the Transaction Documents, “Outstanding Note Balance” shall exclude Notes
which are held by Silverleaf or any Affiliate thereof.

“Paydown Letter” shall have the meaning set forth in the Escrow Agreement.

“Paying Agent” shall mean any Person authorized under the Indenture to make the
distributions required under Section 3.4 of the Indenture, which such Person
initially shall be Wells Fargo Bank, National Association.

“Payment Date” shall mean the 15th day of each month, or, if such date is not a
Business Day, then the next succeeding Business Day, commencing on the Initial
Payment Date.

“Permitted Liens” shall mean (a) with respect to Timeshare Loans included in the
Trust Estate, Liens for state, municipal or other local taxes if such taxes
shall not at the time be due and payable, (ii) Liens in favor of the Issuer
created pursuant to the Transaction Documents, and (iii) Liens in favor of the
Indenture Trustee created pursuant to the Indenture; (b) with respect to the
related Timeshare Property, materialmen’s, warehousemen’s, mechanic’s and other
Liens arising by operation of law in the ordinary course of business for sums
not due, (ii) Liens for state, municipal or other local taxes if such taxes
shall not at the time be due and payable, (iii) Liens in favor of the Issuer
pursuant to the Transfer Agreement and (iv) the Obligor’s interest in the
Timeshare Property under the Timeshare Loan whether pursuant to the Oak N’
Spruce Trust Agreement or otherwise; and (c) with respect to Timeshare Loans and
Related Security included in the Trust Estate, any and all rights of the
Beneficiaries and the Other Beneficiaries referred to in the Oak N’ Spruce Trust
Agreement under the Oak N’ Spruce Trust Agreement.

“Person” means an individual, general partnership, limited partnership, limited
liability partnership, corporation, business trust, joint stock company, limited
liability company, trust,

 

13



--------------------------------------------------------------------------------

unincorporated association, joint venture, Issuer, Governmental Authority, or
other entity of whatever nature.

“Placement Agent” shall mean UBS Securities LLC.

“Private Placement Agreement” shall mean that certain private placement agency
agreement dated May 6, 2011, among the Placement Agent, the Issuer and
Silverleaf.

“Private Placement Memorandum” shall mean that certain Confidential Private
Placement Memorandum, dated May 6, 2011, related to the Notes and the
Transaction Documents.

“Predecessor Servicer Work Product” shall have the meaning specified in
Section 5.4(b) of the Indenture.

“Prefunding Account” shall mean the account established and maintained by the
Indenture Trustee pursuant to Section 3.2(c) of the Indenture.

“Prefunding Account Initial Deposit” shall mean an amount equal to $5,950,000.

“Prefunding Loan Balance” shall mean the amount on deposit in the Prefunding
Account divided by 70%.

“Prefunding Period” shall mean the period commencing on the Closing Date and
ending on the Prefunding Termination Date.

“Prefunding Termination Date” shall mean the earlier to occur of (i) August 31,
2011, (ii) the date on which the amount on deposit in the Prefunding Account is
less than $10,000 and (iii) the date on which an Event of Default or a Servicer
Event of Default occurs.

“Prior Secured Party” shall have the meaning set forth in the Escrow and Closing
Agreement.

“QP” shall have the meaning set forth in Section 2.4(c) of the Indenture.

“Qualified Substitute Timeshare Loan” shall mean a Timeshare Loan (i) that, when
aggregated with other Qualified Substitute Timeshare Loans being substituted on
such Transfer Date, has a Loan Balance, after application of all payments of
principal due and received during or prior to the month of substitution, not in
excess of the Loan Balance of the Timeshare Loan being substituted on the
related Transfer Date, (ii) that complies, as of the related Transfer Date, with
the representations and warranties contained in the Transfer Agreement including
that such Qualified Substitute Timeshare Loan is an Eligible Timeshare Loan,
(iii) that shall not cause the weighted average coupon rate of the Timeshare
Loans to be less than 13% after such substitution, (iv) that shall not cause the
weighted average months of age on the Timeshare Loans to be less than 13 months
after such substitution and (v) that shall not cause the weighted average
remaining term to maturity of the Timeshare Loans to be equal to or greater than
105 months, (vi) that shall not cause the weighted average FICO® score of the
Timeshare Loans (to the extent that the related Obligors have FICO® scores) to
be less than 545, (vii) that shall not

 

14



--------------------------------------------------------------------------------

cause the aggregate Loan Balance of Timeshare Loans with Obligors without a
FICO® score to exceed 15% of the Aggregate Loan Balance and (viii) that does not
have a stated maturity later than 12 months prior to the Stated Maturity.

“Rating Agency” means any of S&P, Moody’s or Fitch.

“Receivables” means the payments required to be made pursuant to a Timeshare
Loan.

“Record Date” shall mean, with respect to any Payment Date (except for the
Initial Payment Date), the close of business on the last Business Day of the
calendar month immediately preceding the month such Payment Date occurs. With
respect to the Initial Payment Date, the Record Date will be the Closing Date.

“Redemption Date” shall mean with respect to the redemption of the Notes on or
after the Optional Redemption Date, the date fixed pursuant to Section 10.1 of
the Indenture.

“Redemption Price” shall mean the sum of the Outstanding Note Balance of the
Notes, together with interest accrued thereon at the applicable Note Rate up to
and including the Redemption Date.

“Regulation S” shall have the meaning ascribed to such term in the Securities
Act, as amended.

“Regulation S Note” shall have the meaning set forth in Section 2.3 of the
Indenture.

“Related Security” shall mean with respect to any Timeshare Loan, (i) all of the
Issuer’s interest in the Timeshare Property arising under or in connection with
the related Mortgage, Financing Agreement, Oak N’ Spruce Certificate and the
related Timeshare Loan Files, (ii) all other security interests or liens and
property subject thereto from time to time purporting to secure payment of such
Timeshare Loan, together with all mortgages, assignments and financing
statements signed by an Obligor describing any collateral securing such
Timeshare Loan, (iii) all guarantees, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Timeshare Loan, and (iv) all other security and books, records
and computer tapes relating to the foregoing.

“Repurchase Price” shall mean with respect to any Timeshare Loan to be purchased
by the Originator pursuant to the Transfer Agreement, an amount equal to the
Loan Balance of such Timeshare Loan as of the date of such purchase or
repurchase, as the case may be, together with all accrued and unpaid interest on
such Timeshare Loan at the related Timeshare Loan Rate to, but not including,
the due date in the then current Due Period.

“Request for Release” shall be a request for release of Timeshare Loan Files in
the form required by the Custodial Agreement.

“Required Payments” shall mean each of the items described in (i) through (v) of
Section 3.4(a) of the Indenture.

 

15



--------------------------------------------------------------------------------

“Residual Certificate” shall mean that certain membership certificate of the
Issuer evidencing the limited liability company interest in the Issuer, the form
of which is attached as Schedule F to the Limited Liability Company Agreement.

“Reservation System” shall mean the centralized reservation system for all
Resorts.

“Reserve Account” shall mean the account maintained by the Indenture Trustee
pursuant to Section 3.2(b) of the Indenture.

“Reserve Account Initial Deposit” shall mean an amount equal to 1.00% of the sum
of the aggregate Cut-Off Date Loan Balances of the Initial Timeshare Loans and
the Prefunding Loan Balance on the Closing Date.

“Reserve Account Required Balance” shall mean an amount equal to the lesser of
(A) 1.00% of the sum of (i) the aggregate Cut-Off Date Loan Balances of the
Initial Timeshare Loans, (ii) the aggregate Cut-Off Date Loan Balances of the
Subsequent Timeshare Loans and (iii) the Prefunding Loan Balance and (B) the
Outstanding Note Balance immediately prior to such Payment Date.

“Resort” shall mean any of the following resorts: Holly Lake Resort, The
Villages and Lake O’ The Wood Resorts, Piney Shores Resort, Timber Creek Resort,
Fox River Resort, Apple Mountain Resort, Ozark Mountain Resort, Holiday Hills
Resort, Oak N’ Spruce Resort, Silverleaf’s Seaside Resort, Hill Country Resort
and Orlando Breeze Resort.

“Responsible Officer” shall mean (a) when used with respect to the Indenture
Trustee, any officer assigned to the Corporate Trust Office, including any
Managing Director, Vice President, Assistant Vice President, Secretary,
Assistant Secretary, Assistant Treasurer, any trust officer or any other officer
such Person customarily performing functions similar to those performed by any
of the above designated officers, and also, with respect to a particular matter,
any other officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject; (b) when used with
respect to the Servicer, the Chief Financial Officer, a Vice President, an
Assistant Vice President, the Chief Accounting Officer or the Secretary of the
Servicer; and (c) with respect to any other Person, the chairman of the board,
chief financial officer, the president, a vice president, the treasurer, an
assistant treasurer, the secretary, an assistant secretary, the controller,
general partner, trustee or the manager of such Person.

“Restricted Period” shall mean the 40-day period prescribed by Regulation S
commencing on the later of (a) the date upon which Notes are first offered to
any distributor (as such term is defined in Regulation S) of the Notes, and
(b) the Closing Date.

“S&P” shall mean Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC Business.

“Sale” shall have the meaning set forth in Section 2(a) of the Transfer
Agreement.

“Schedule of Timeshare Loans” shall mean the list of Timeshare Loans delivered
pursuant to the Transfer Agreement, as amended from time to time to reflect
repurchases,

 

16



--------------------------------------------------------------------------------

substitutions and Qualified Substitute Timeshare Loans and Subsequent Timeshare
Loans conveyed pursuant to the terms of the Indenture and the Transfer
Agreement, which list shall set forth the following information with respect to
each Timeshare Loan as of the related Cut-Off Date, as applicable, in numbered
columns:

 

  1

Name of Obligor

  2

Unit Ref/Loan Number

  3

Interest Rate Per Annum

  4

Date of Timeshare Loan Origination

  5

Maturity

  6

Sales Price

  7

Monthly Payment

  8

Original Loan Balance

  9

Original Term

  10

Outstanding Loan Balance

  11

Down Payment

  12

First Payment Date

  13

Zip Code

  14

Unit/Week

  15

Resort Name

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Securitization Custodian” shall have the meaning specified the second “whereas”
clause in the Transfer Agreement.

“Securitization Indenture” shall have the meaning specified the second “whereas”
clause in the Transfer Agreement.

“Securitization Indenture Trustee” shall have the meaning specified the second
“whereas” clause in the Transfer Agreement.

“Securitization Noteholder” shall mean any holder of a Securitization Note.

“Securitization Notes” shall have the meaning specified the second “whereas”
clause in the Transfer Agreement.

“Securitization Servicer” shall have the meaning specified the second “whereas”
clause in the Transfer Agreement.

“Sells” shall have the meaning set forth in Section 2(a) of the Transfer
Agreement.

“Servicer” shall initially mean Silverleaf in its capacity as servicer under the
Indenture, the Backup Servicing Agreement and the Custodial Agreement, and its
permitted successors and assigns.

“Servicer Event of Default” shall have the meaning specified in Section 5.4 of
the Indenture.

 

17



--------------------------------------------------------------------------------

“Servicer Termination Costs” shall mean any extraordinary out-of-pocket expenses
incurred by the successor servicer associated with the transfer of servicing.

“Servicing Fee” shall mean for any Payment Date, the product of (i) one-twelfth
of 2.00% and (ii) the Aggregate Loan Balance as of the first day of the related
Due Period.

“Servicing Officer” shall mean those officers of the Servicer involved in, or
responsible for, the administration and servicing of the Timeshare Loans, as
identified on the list of Servicing Officers furnished by the Servicer to the
Indenture Trustee and the Noteholders from time to time.

“Servicing Standard” shall mean, with respect to the Servicer a servicing
standard which complies with applicable law, the terms of the respective
Timeshare Loans and, to the extent consistent with the foregoing, in accordance
with the customary and usual procedures employed by it with respect to
comparable assets that the servicer services for itself or its Affiliates (and
if Silverleaf is no longer the Servicer, in accordance with the customary
standard of prudent servicers of loans secured by timeshare interests similar to
the Timeshare Properties, employed by it when servicing loans for third
parties), but without regard for (i) any relationship that it or any of its
Affiliates may have with the related Obligor, and (ii) its right to receive
compensation for its services under the Indenture or with respect to any
particular transaction.

“Silverleaf” shall mean Silverleaf Resorts, Inc., a Texas corporation.

“Silverleaf Loans” shall mean the Timeshare Loans conveyed by Silverleaf to the
Issuer pursuant to the Transfer Agreement.

“Silverleaf Serviced Timeshare Loan” means any timeshare loan (including any
Timeshare Loan conveyed to the Issuer pursuant to the Transfer Agreement)
serviced by Silverleaf or an Affiliate thereof for the benefit of the
Noteholders, for Silverleaf’s own account, or for the accounts of any and all
third parties.

“Similar Law” shall mean a provision of federal, state or local law that is
substantially similar to the prohibited transaction rules under Section 406 of
ERISA or Section 4975 of the Code.

“Sold” shall have the meaning set forth in Section 2(a) of the Transfer
Agreement.

“Stated Maturity” shall mean the Payment Date occurring in June 2023.

“Subsequent Cut-Off Date” shall mean with respect to any Transfer Date, (i) the
close of business on the last day of the Due Period immediately preceding such
Transfer Date or (ii) such other date prior to the Transfer Date as designated
by the Servicer.

“Subsequent Timeshare Loan” shall mean a Timeshare Loan acquired during the
Prefunding Period (i) that complies, as of the related Transfer Date, with each
of the representations and warranties set forth in the Transfer Agreement,
including that such Subsequent Timeshare Loan is an Eligible Timeshare Loan,
(ii) that the weighted average coupon rate of such Subsequent Timeshare Loan and
all other Subsequent Timeshare Loans

 

18



--------------------------------------------------------------------------------

transferred on the related Transfer Date, will not be less than 14.00%,
(iii) that will not cause the weighted average months of seasoning on the
Timeshare Loans to be less than 13 months after the purchase thereof by the
Issuer and the subsequent pledge thereof pursuant to the Indenture, (iv) that
the weighted average FICO® score of such Subsequent Timeshare Loan and all other
Subsequent Timeshare Loans transferred on the related Transfer Date (to the
extent that the related Obligors have FICO® scores) will not be less than 545,
(v) that such Subsequent Timeshare Loan shall not cause the aggregate Loan
Balance of Timeshare Loans with Obligors without a FICO® score to exceed 15% of
the Aggregate Loan Balance, (vi) the Loan Balance of such Subsequent Timeshare
Loan is less than $30,000, (vii) that such Subsequent Timeshare Loan will not
cause the percentage (by aggregate Cut-Off Date Loan Balance) of all Subsequent
Timeshare Loans transferred on such Transfer Date that have Obligors making
payments by either credit card automated charge or pre-authorized
checking/savings to be less than 35.00% (by aggregate Cut-Off Date Loan Balance)
of all Subsequent Timeshare Loans transferred on such Transfer Date and
(viii) that such Subsequent Timeshare Loan does not have a stated maturity date
greater than 10 years from its origination.

“Substitution Shortfall Amount” shall mean with respect to any Transfer Date, an
amount equal to the excess of the aggregate Loan Balances of the Defective
Timeshare Loans over the aggregate Loan Balances of the Qualified Substitute
Timeshare Loans to be substituted for such Defective Timeshare Loans.

“Temporary Regulation S Note” shall have the meaning set forth in Section 2.3 of
the Indenture.

“Timeshare Declaration” shall mean the declaration or other document recorded in
the real estate records of the applicable municipality or government office
where a Resort is located for the purpose of creating and governing the rights
of owners of Timeshare Properties related thereto, as it may be in effect from
time to time.

“Timeshare Loan” shall mean a Mortgage Loan, Oak N’ Spruce Loan, a Qualified
Substitute Timeshare Loan or a Subsequent Timeshare Loan subject to the lien of
the Indenture. As used in the Transaction Documents, the term “Timeshare Loan”
shall include the related Mortgage Note, Mortgage, the Finance Agreement and
other Related Security contained in the related Timeshare Loan Documents.

“Timeshare Loan Acquisition Price” shall mean with respect to any Timeshare
Loan, an amount equal to the Loan Balance of such Timeshare Loan plus accrued
and unpaid interest thereon up to and including the related Cut-Off Date.

“Timeshare Loan Documents” shall mean with respect to each Timeshare Loan and
each Obligor, the related (i) Timeshare Loan Files, and (ii) Timeshare Loan
Servicing Files.

“Timeshare Loan File(s)” shall mean, with respect to a Timeshare Loan, the
Timeshare Loan and all documents related to such Timeshare Loan, including:

 

  1.

a Contract for Sale (copy), which includes Truth in Lending Disclosure,

 

19



--------------------------------------------------------------------------------

  2.

a Note (original),

 

  3.

an Allonge (copy) (or more than one Allonge that when taken together) shall show
the transfer of title as set forth in the Custodial Agreement,

 

  4.

for a post-July 2004 Oak N’ Spruce Loan – Oak N’ Spruce Resort Certificate of
Beneficial Interest (original),

 

  5.

one of the following: (a) for a Mortgage Loan – a Deed of Trust, Deed to Secure
Debt or Mortgage with Property Description Addendum (original or file-stamped or
certified copy), (b) for an Oak N’ Spruce Loan (pre-July 2004) – a Mortgage and
Assignment of Beneficial Interest with Property Description Addendum (original
or file-stamped or certified copy) or (c) for an Oak N’ Spruce Loan (post-July
2004) – an Assignment of Beneficial Interest with Property Description Addendum
(not recorded or acknowledged),

 

  6.

any assumption agreement, refinancing agreement, or general warranty deed
evidencing a transfer of title, if any, (copy),

 

  7.

(a) in the case of Timeshare Loans purchased by the Issuer from Silverleaf
Resorts, Inc., an original mortgagee title insurance policy or master policy
referencing such Timeshare Loan naming as the insured thereunder (a) Silverleaf
Resorts, Inc., (b) a Prior Secured Party or (c) Silverleaf Finance X, LLC, as
applicable, and in each case their respective successors and assigns and
covering Silverleaf Finance X, LLC, and its successors and assigns (which shall
be delivered by (i) the Escrow Agent to the Custodian within 90 days of the
Closing Date and (ii) by Silverleaf to the Custodian within 90 days of the
related Transfer Date),

 

  8.

an original of each guarantee, assumption, modification, substitution agreement,
deferment letter, or other document, if any, which relates to the related
Timeshare Loan (or copy thereof certified by an officer of the related
originator to be a true and correct copy), and which shall cover both the Note
and/or the Contract for Sale, and

 

  9.

all related finance applications executed and delivered by the related Obligor
with respect to the purchase of a Timeshare Property.

“Timeshare Loan Rate” shall mean with respect to any Timeshare Loan, the
specified coupon rate thereon.

“Timeshare Loan Servicing Files” shall mean with respect to each Timeshare Loan
and each Obligor, the portion of the Timeshare Loan Files necessary for the
Servicer to service such Timeshare Loan including but not limited to (i) the
original truth-in-lending disclosure statement executed by such Obligor, as
applicable, (ii) all writings pursuant to which such Timeshare Loan arises or
which evidences such Timeshare Loan and not delivered to the Custodian,
(iii) all papers and computerized records customarily maintained by the Servicer
in servicing timeshare loans comparable to the Timeshare Loans in accordance
with the Servicing Standard and

 

20



--------------------------------------------------------------------------------

(iv) each Timeshare Program Consumer Document and Timeshare Program Governing
Document, if applicable, related to the applicable Timeshare Property.

“Timeshare Program” shall mean the program under which (1) an Obligor has
purchased a Timeshare Property and (2) an Obligor shares in the expenses
associated with the operation and management of such program.

“Timeshare Program Consumer Documents” shall mean, as applicable, the Finance
Agreement, Mortgage Note, Mortgage or certificate of beneficial interest, credit
disclosures, rescission right notices, final subdivision public
reports/prospectuses/public offering statements, the Timeshare Project exchange
affiliation agreement and other documents, disclosures and advertising materials
used or to be used by an Originator in connection with the sale of Timeshare
Properties.

“Timeshare Program Governing Documents” shall mean the articles of organization
or articles of incorporation of each Association, the rules and regulations of
each Association, the Timeshare Program management contract between each
Association and a management company, and any subsidy agreement by which the
Originator is obligated to subsidize shortfalls in the budget of a Timeshare
Program in lieu of paying assessments, as they may be from time to time in
effect and all amendments, modifications and restatements of any of the
foregoing.

“Timeshare Property” shall mean (i) with respect to a Mortgage Loan, a
fractional fee simple timeshare interest in a Unit in a Resort entitling the
related Obligor to the use and occupancy of a Unit at the Resort for a specified
period of time each year or every other year in perpetuity and (ii) with respect
to an Oak N’ Spruce Loan, an Oak N’ Spruce Certificate.

“Title Commitment” shall have the meaning set forth in the Escrow Agreement.

“Title Policy” shall have the meaning set forth in the Escrow Agreement.

“Transaction Documents” shall mean the Indenture, the Transfer Agreement, the
Lockbox Agreement, the Backup Servicing Agreement, the Custodial Agreement, the
Escrow Agreement, the Guaranty, the Private Placement Agreement and all other
agreements, documents or instruments delivered in connection with the
transactions contemplated thereby.

“Transfer Agreement” shall mean the transfer agreement, dated as of May 1, 2011,
between the Originator and the Issuer pursuant to which the Timeshare Loans are
transferred to the Issuer.

“Transfer Date” shall mean the date on which the Originator substitutes one or
more Timeshare Loans in accordance with Section 4.5 of the Indenture or pledges
one or more Subsequent Timeshare Loans in accordance with Section 4.2 of the
Indenture.

“Treasury Regulations” shall mean the regulations, included proposed or
temporary regulations, promulgated under the Code. References herein to specific
provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.

 

21



--------------------------------------------------------------------------------

“Trust Accounts” shall mean collectively, the Lockbox Account, the Collection
Account, the Prefunding Account, the Capitalized Interest Account and the
Reserve Account.

“Trust Estate” shall have the meaning specified in the Granting Clause of the
Indenture.

“UCC” means the Uniform Commercial Code as in effect in the relevant
jurisdiction, as amended from time to time.

“Unit(s)”: One individual air-space residential unit, cabin, villa, cottage or
townhome within a Resort, together with all furniture, fixtures and furnishings
therein, and together with any and all interests in common elements appurtenant
thereto, as provided in the related Timeshare Program Governing Documents.

 

22